Citation Nr: 1743048	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-18 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for treatment purposes under 38 U.S.C. chapter 17 for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.  He had additional service in the Army National Guard from August 1964 to April 1966, including a period of active duty for training from June 1965 to November 1965, as well as service in the Air Force National Guard from April 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case now resides with the RO in St. Petersburg, Florida.
 
In July 2017, the Veteran testified at a Travel Board hearing before the undersigned at the St. Petersburg RO.  A transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, depression, and anxiety diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for treatment purposes under 38 U.S.C. chapter 17 for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2004 rating decision denied service connection for PTSD; the Veteran was notified of the decision and of his appellant rights, but he did not appeal.

2. Evidence received since the March 2004 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

3. The Veteran was exposed to acoustic trauma in active service.

4. Resolving reasonable doubt in favor of the Veteran, the Veteran's left ear hearing loss is causally related to his in-service acoustic trauma.

5. Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is causally related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The March 2004 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received since the March 2004 rating decision and the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2011.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representation has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a March 2004 rating decision, the RO denied service connection for PTSD based on a lack of evidence confirming a DSM-IV diagnosis of PTSD.  The pertinent evidence of record at the time of the March 2004 rating decision consisted of the Veteran's service treatment records (STRs), military personnel records (MPRs), and VA treatment records from 2002 to 2004.

The Veteran was notified of the March 2004 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2016).

The pertinent evidence received since the March 2004 rating decision includes:  (1) a July 2017 letter from VA psychiatrist Dr. F. P of the Orange City VA Clinic (2) a July 2017 statement from the Veteran pertaining to his alleged in-service stressors; and (3) the Veteran's July 2017 Travel Board hearing testimony.

In his July 2017 correspondence, Dr. F. P. stated the Veteran is his patient and that he was first evaluated at the Orange City VA Clinic in August 2014.  Dr. F. P. stated the Veteran continues to receive treatment at the Orange City VA Clinic for his diagnosed PTSD, anxiety, and depression.

In his July 2017 statement, the Veteran provided more details pertaining to his claimed in-service stressors, specifically, the dates and locations for each of his alleged in-service stressors that occurred while he was stationed in Korea.

During the Veteran's July 2017 hearing, the Veteran testified that he experienced a number of in-service stressors while he was stationed in Korea.  He stated he receives both private and VA treatment for his PTSD-related symptoms.

The Board finds that new and material evidence has been presented to reopen the claim.  Dr. F. P.'s July 2017 letter, the Veteran's July 2017 statement, and the Veteran's July 2017 Travel Board hearing testimony are new since they are neither cumulative nor redundant of the evidence that was of record in March 2004.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show the Veteran has a current diagnosis of PTSD, depression, and anxiety, for which he currently receives treatment.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  Additionally, the evidence received since the March 2004 rating decision includes evidence that the Veteran's current psychiatric disability, to include PTSD, depression, and anxiety, may be related to his military service, as the Veteran has reported several in-service stressors that he claims he experienced while stationed in Korea.

Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder must be granted.

III.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).





A.  Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss resulted from exposure to acoustic trauma while working as an Administrative Specialist in the office of the maintenance department for jet planes during service.

Review of the Veteran's DD Form 214 confirms that his Military Occupational Specialty (MOS) was an Administrative Specialist.

The Veteran's STRs show the Veteran underwent an audiological examination in February 1968.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
5
5
LEFT
-10
-10
0
0
0

The Veteran's STRs also show a January 1969 separation examination.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
5
5

Post-service VA treatment records show the Veteran reported a decrease in his hearing beginning in April 1999.  He was diagnosed with mild to moderate left ear hearing loss at the Prescott VA Medical Center (VAMC) in July 2010.

The Veteran underwent a VA examination in June 2011.  The Veteran reported that his hearing loss began in 1967.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
25
30
35
40
35

Those results show an average pure tone threshold of 35 dB in the left ear.  Speech recognition ability was 90 percent in the left ear using the Maryland CNC Test.

The VA audiologist diagnosed the Veteran with left ear sensorineural hearing loss.  The audiologist opined that the Veteran's left ear hearing loss was "as likely as not due to military noise exposure" as a result of the Veteran's reported noise exposure and the fact that he was not provided hearing protection during service.

During his July 2017 Travel Board hearing, the Veteran testified that he entered service with no hearing deficiencies.  He stated that his MOS during active service with the Air Force was an Administrative Specialist assigned to work for the maintenance shop that serviced jet planes.  While he essentially worked inside an office, the Veteran testified that the office was inside the bay of hangars where the jet planes were held, and that his desk was located by the office's main door, which was always open, as the colonels wanted to observe the outside jet maintenance.  The Veteran stated that he was not provided hearing protection.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left ear hearing loss is related to his active service.  As a result, service connection is established.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, there is a present disability, as the Veteran was diagnosed with left ear sensorineural hearing loss during his June 2011 VA examination.  During the examination, the auditory thresholds for at least three of the frequencies 500, 1000, 2000 3000, or 4000 Hertz was 26 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2016).

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  While the Veteran's MOS was administrative in nature, he testified that he was assigned to work in a maintenance shop that serviced jet planes.  The noise from the jet planes was loud and unavoidable, as the Veteran was not provided hearing protection.  Further, the Veteran testified that he sat closest to the entrance door to the maintenance shop, which was always open, per his colonel's request, therefore, exposing him to noise from the jet engines on a daily basis.  The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to the Veteran's left ear is established.

The Board finds that the June 2011 VA medical opinion is sufficient to establish a nexus between the Veteran's left ear hearing loss disability and his in-service acoustic trauma.  The examiner competently opined that the Veteran's left ear hearing loss was related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  

Although the Veteran has made conflicting statements regarding the onset of his left ear hearing loss, the Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for left ear hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 B.  Tinnitus

The Veteran asserts he incurred tinnitus as a result of exposure to loud noise while working as an Administrative Specialist in the office of the maintenance department that serviced jet planes during service.

Review of the Veteran's DD Form 214 confirms that his MOS was an Administrative Specialist.

The Veteran's STRs are silent for any complaints, diagnosis, or treatment of tinnitus. 

Post-service VA treatment records show the Veteran reported periodic tinnitus in April 1999 and May 1999.  In March 2009 and July 2010, the Veteran reported constant bilateral tinnitus with worsening symptoms.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported he was exposed to loud noise from jet aircraft engines during service and that his current tinnitus symptoms included a constant ringing sound, both low and high-pitched in nature.  As previously discussed, the Veteran stated he was not provided hearing protection to wear in service.  The VA audiologist diagnosed the Veteran with bilateral tinnitus and opined that that the Veteran's tinnitus was "as likely as not due to military noise exposure" due to the Veteran's reported noise exposure and the fact that he was not provided hearing protection during service.

During his July 2017 Travel Board hearing, the Veteran testified that he entered service with no hearing deficiencies.  As previously discussed, the Veteran stated that he worked as an Administrative Specialist in an office next to a maintenance shop that serviced jet planes, and that he was not provided with hearing protection.  He testified that soon after leaving service, he began experiencing problems with his tinnitus.  He stated he hears high-pitched noises, roughly three to four times a week, and that the noise can be heard in both loud and quiet environments.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's tinnitus is related to his active service.  As a result, service connection is established.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with bilateral tinnitus during his June 2011 VA examination.  In light of the foregoing, the Board finds that there is a present disability.

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  While the Veteran's MOS was administrative in nature, he testified that he was assigned to work in a maintenance shop that serviced jet planes.  The noise from the jet planes was loud and unavoidable, as the Veteran was not provided hearing protection.  Further, the Veteran testified that he sat closest to the entrance door to the maintenance shop, which was always open, per his colonel's request, therefore, exposing him to noise from the jet engines on a daily basis.  The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to the Veteran's ears is established.

The Board finds that the June 2011 VA medical opinion is sufficient to establish a nexus between the Veteran's tinnitus and his in-service acoustic trauma.  The examiner competently opined that the Veteran's bilateral tinnitus was related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  

Although the Veteran has made conflicting statements regarding the onset of his tinnitus, the Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

During his July 2017 Travel Board hearing, the Veteran testified that he receives medical treatment from both private and VA medical providers for PTSD, depression, and anxiety.  Evidence of recent VA treatment for multiple psychiatric disorders is also confirmed through a July 2017 letter from Dr. F. P. of the VA Orange City Clinic.  These treatment records are not found in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  The records appear relevant to the Veteran's claim because they relate to whether the Veteran has a current diagnosis of PTSD, depression, and anxiety and they may include further information pertaining to the Veteran's history of symptoms.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

To date, the Veteran has not been afforded a VA examination to determine the etiology of any diagnosed psychiatric disorder.  As noted above, the Board has recharacterized the claim as an acquired psychiatric disorder to include PTSD, depression, and anxiety.  Accordingly, as the Veteran currently has diagnoses of PTSD, depression, and anxiety and asserts a nexus between his current diagnoses and several in-service incidents, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that a remand is necessary to conduct further development of the Veteran's claimed stressor events.  A February 2010 VA Memorandum indicated the Veteran did not provide enough details pertaining to his claimed in-service stressors.  In July 2017, the Veteran submitted additional evidence to corroborate his claimed in-service stressors, specifically, the dates and locations for each reported instance, as well as an online article regarding one of the claimed in-service events that occurred while the Veteran was in Tokyo on a temporary duty assignment.  Accordingly, the Board finds that the RO should contact the U.S. Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressors.

Finally, the Veteran's claim of entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17, for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, also remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file, to include treatment records from the VA Orange City Clinic with Dr. F. P. and the Counseling Center of New Smyrna Beach.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, undertake any necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressors.  Forward to the JSRRC all supporting evidence (to include evidence submitted by the Veteran in July 2017).  The JSRRC should be requested to indicate whether any of the claimed stressor events are corroborated by the research.  If multiple requests are required to obtain all the information sought, they should be made.  If JSRRC's research of available records for corroborating evidence leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  

3. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD, depression, and anxiety.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination.  The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Provide a full multiaxial diagnosis.  Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis of any other psychiatric disorder.  The examiner should consider the diagnosis of depression and anxiety in the Veteran's post-service VA treatment records.

b. If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

i. Provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the PTSD is due to active service.

c. With respect to each diagnosis other than PTSD identified:

i. Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claims, including his intertwined claim of entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


